     Case 2:21-ap-01113-ER         Doc 15 Filed 07/29/21 Entered 07/29/21 15:48:26       Desc
                                    Main Document    Page 1 of 4

       ROB BONTA                                           Bruce A Boice, Esq., SBN: 249296
 1     Attorney General of California                        Law Office of Boice & Associates
       BRIAN D. WESLEY (STATE BAR NO. 219018)                307 E. Chapman Ave., Suite 102
 2     Supervising Deputy Attorney General                   Orange, CA
       TJ FOX (STATE BAR NO. 322938)                         TEL: 949-690-8647
 3     Deputy Attorney General                               FAX: 949-612-0859
        600 West Broadway, Suite 1800                      bboice@lawyer.com
 4      San Diego, CA 92101                                 Attorney for Plaintiff
        Telephone: (619) 738-9000                           Joe Torres
 5      Facsimile: (619) 645-2581
        E-Mail: TJ.Fox@doj.ca.gov
 6     Attorneys for Defendants California
       Franchise Tax Board and California
 7     Department of Tax and Fee Administration
 8
                       IN THE UNITED STATES BANKRUPTCY COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10

11
     In re                                          Case No.: 2:21-bk-12801-ER
12
     JOE TORRES,                                    Chapter 7
13
                      Debtor.                       Adversary No.: 2:21-ap-01113-ER
14

15
                                                    STIPULATION TO EXTEND TIME
16                                                  TO RESPOND TO COMPLAINT
17
     JOE TORRES,                                    Status Conference
18
                      Plaintiff,                    Date: September 21, 2021
19                                                  Time: 10:00 AM
     UNITED STATES OF AMERICA, BY                   Judge: Hon. Ernest M. Robles
20                                                  Location: 255 E Temple St., Courtroom
     ITS AGENCY INTERNAL REVENUE
     SERVICE; STATE OF CALIFORNIA                   1568, Los Angeles, CA 90012
21
     FRANCHISE TAX BOARD; and
22   CALIFORNIA DEPARTMENT OF
23   TAX AND FEE ADMINISTRATION,
24                    Defendant(s).
25

26

27                                                   -1-
     ___________________________________________________________________________________________
28   In re Joe Torres                                       Case No.: 2:21-bk-12801-ER
     Stipulation to Extend Time to Respond to Complaint
     Case 2:21-ap-01113-ER       Doc 15 Filed 07/29/21 Entered 07/29/21 15:48:26          Desc
                                  Main Document    Page 2 of 4


 1          Pursuant to L.B.R. 9071 and Court Manual Section 4, Plaintiff Joe Torres
 2   (“Plaintiff”) and Defendants California Franchise Tax Board and California Department
 3   of Tax and Fee Administration (collectively, the “California Defendants”) hereby
 4   stipulate and recite as follows:
 5          WHEREAS, on June 21, 2021, Plaintiff filed a Complaint (Adversary Dkt. No. 1)
 6   to determine dischargeability of tax liability;
 7          WHEREAS, on June 26, 2021, Plaintiff filed an Amended Complaint (Adversary
 8   Dkt. No. 3) to determine dischargeability of tax liability;
 9          WHEREAS, the California Defendants’ current deadline to file a responsive
10   pleading to the Amended Complaint is August 2, 2021;
11          WHEREAS, due to competing deadlines in other matters, the California
12   Defendants requested and Plaintiff agreed to allow the California Defendants a thirty-
13   day extension of time to respond to the Amended Complaint;
14          WHEREAS, a thirty-day extension would impose a deadline of September 1,
15   2021 for the California Defendants to respond to the Amended Complaint;
16          WHEREAS, the Court set a status conference for September 21, 2021;
17          WHEREAS, the thirty-day extension of time will not impede the parties’ ability
18   to attend the status conference or file a joint status report.
19

20          THE PARTIES HEREBY STIPULATE and jointly request that the California
21   Defendants shall have up to and including September 1, 2021 to submit an answer or
22   otherwise respond to Plaintiff’s Amended Complaint. A proposed order is attached.
23

24

25

26

27                                                   -2-
     ___________________________________________________________________________________________
28   In re Joe Torres                                        Case No.: 2:21-bk-12801-ER
     Stipulation to Extend Time to Respond to Complaint
      Case 2:21-ap-01113-ER       Doc 15 Filed 07/29/21 Entered 07/29/21 15:48:26           Desc
                                   Main Document    Page 3 of 4


     Dated: July 29, 2021                          Respectfully submitted,
 1
                                                   RoBBONTA
 2                                                 Attorney General of California
                                                   BRIAND. WESLEY
 3                                                 Supervising Deputy Attorney General
 4

 5                                                 /s/ TJ Fox
                                                   TJFox
 6                                                 Deputy Attorney General
                                                   Attorneys f9r Defendants California
 7                                                 Franchise Tax JJoard and California
                                                   Department of Tax and Fee
 8                                                 Administration
 9

10
     Dated: July 29, 2021                          BRUCE A BOICE
11                                                 Law Office of Boice & Associates
12

13                                            \~


14                                                 Law Office of Boice & Associates
                                                   Attorney for Plaintiff
15                                                 Eric Conrad

16

17

18

19

20

21

22

23

24

25

26

27                                                   -3-

28   In re Joe Torres                                        Case No.: 2:2 1-bk-1 2801-ER
     Stipulation to Extend Time to Respond to Complaint
         Case 2:21-ap-01113-ER                     Doc 15 Filed 07/29/21 Entered 07/29/21 15:48:26                                     Desc
                                                    Main Document    Page 4 of 4

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

600 West Broadway, Suite 1800, San Diego, CA 92101

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO EXTEND TIME TO____
RESPOND TO COMPLAINT__________________________________________________________________

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
July 29, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Attorney for Plaintiff: Bruce A Boice (bboice@lawyer.com)

Attorney for Defendant IRS: Gavin L Greene (gavin.greene@usdoj.gov)

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) July 29, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Trustee: Edward M Wolkowitz (TR), Levene Neale Bender Yoo & Brill LLP, 800 South Figueroa Street, Suite 1260,
Los Angeles, CA 90017

U.S. Trustee: United States Trustee (LA), 915 Wilshire Blvd., Suite 1850, Los Angeles, CA 90017

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  July 29, 2021                  TJ Fox                                                          /s/ TJ Fox
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.




June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
